 
 
I 
111th CONGRESS
1st Session
H. R. 1578 
IN THE HOUSE OF REPRESENTATIVES 
 
March 18, 2009 
Mr. Kildee introduced the following bill; which was referred to the Committee on Education and Labor
 
A BILL 
To authorize the Secretary of Education to make grants to support early college high schools and other dual enrollment programs. 
 
 
1.Short titleThis Act may be cited as the Fast Track to College Act of 2009. 
2.PurposeThe purpose of this Act is to increase high school graduation rates and the percentage of students who complete a recognized postsecondary credential by the age of 26, including among low-income students and students from other populations underrepresented in higher education. 
3.DefinitionsFor purposes of this Act: 
(1)Dual enrollment programThe term dual enrollment program means an academic program through which a high school student is able simultaneously to earn credit toward a high school diploma and a postsecondary degree or certificate. 
(2)Early college high schoolThe term early college high school means a high school that provides a course of study that enables a student to earn a high school diploma and either an associate’s degree or one to two years of college credit toward a postsecondary degree or credential. 
(3)Educational service agencyThe term educational service agency has the meaning given such term in section 9101(17) of the Elementary and Secondary Education Act of 1965. 
(4)Eligible entityThe term eligible entity means a local educational agency, which may be an educational service agency, in a collaborative partnership with an institution of higher education. Such partnership also may include other entities, such as a nonprofit organization with experience in youth development. 
(5)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965. 
(6)Local educational agencyThe term local educational agency has the meaning given such term in section 9101(26) of the Elementary and Secondary Education Act of 1965. 
(7)SecretaryThe term Secretary means the Secretary of Education. 
(8)Low-income studentThe term low-income student means a student described in section 1113(a)(5) of the Elementary and Secondary Education Act of 1965. 
4.Authorization of appropriations; reservations 
(a)In generalTo carry out this Act, there are authorized to be appropriated $150,000,000 for fiscal year 2010 and such sums as may be necessary for each of fiscal years 2011 through 2015. 
(b)Early college high schoolsThe Secretary shall reserve not less than 45 percent of the funds appropriated under subsection (a) to support early college high schools under section 5. 
(c)Dual enrollment programsThe Secretary shall reserve not less than 45 percent of such funds to support dual enrollment programs (other than early college high schools) under section 5. 
(d)State grantsThe Secretary shall reserve 10 percent of such funds, or $10,000,000, whichever is less, for grants to States under section 9. 
5.Authorized program 
(a)In generalThe Secretary is authorized to award 6-year grants to eligible entities seeking to establish a new, or support an existing, early college high school or other dual enrollment program in accordance with section 6. 
(b)Grant amountThe Secretary shall ensure that grants are of sufficient size to enable grantees to carry out all required activities and otherwise meet the purposes of this Act, except that a grant under this section may not exceed $2,000,000.  
(c)Matching requirement 
(1)In generalAn eligible entity shall contribute matching funds toward the costs of the early college high school or other dual enrollment program to be supported under this section, of which not less than half shall be from non-Federal sources, which funds shall represent not less than the following: 
(A)20 percent of the grant amount received in each of the first and second years of the grant. 
(B)30 percent in each of the third and fourth years. 
(C)40 percent in the fifth year. 
(D)50 percent in the sixth year. 
(2)Determination of amount contributedThe Secretary shall allow an eligible entity to satisfy the requirement of this subsection through in-kind contributions. 
(d)Supplement, not supplantAn eligible entity shall use a grant received under this section only to supplement funds that would, in the absence of such grant, be made available from non-Federal funds for support of the activities described in the eligible entity’s application under section 7, and not to supplant such funds. 
(e)PriorityIn awarding grants under this section, the Secretary shall give priority to applicants— 
(1)that propose to establish or support an early college high school or other dual enrollment program that will serve a student population of which 40 percent or more are students counted under section 1113(a)(5) of the Elementary and Secondary Education Act of 1965; and 
(2)from States that provide assistance to early college high schools or other dual enrollment programs, such as assistance to defray the costs of higher education (including costs of tuition, fees, and textbooks). 
(f)Geographic distributionThe Secretary shall, to the maximum extent practicable, ensure that grantees are from a representative cross-section of urban, suburban, and rural areas. 
6.Uses of funds 
(a)Mandatory activitiesAn eligible entity shall use grant funds received under section 5 to support the activities described in its application under section 7, including the following: 
(1)Planning yearIn the case of a new early college high school or dual enrollment program, during the first year of the grant— 
(A)hiring a principal and staff, as appropriate; 
(B)designing the curriculum and sequence of courses in collaboration with (at a minimum) teachers from the local educational agency and faculty from the partner institution of higher education; 
(C)informing parents and the community about the school or program and opportunities to become actively involved in the school or program; 
(D)establishing a course articulation process for defining and approving courses for high school and college credit; 
(E)outreach programs to ensure that middle and high school students and their families are aware of the early college high school or dual enrollment program; 
(F)liaison activities among partners in the eligible entity; and 
(G)coordinating secondary and postsecondary support services, academic calendars, and transportation. 
(2)Implementation periodDuring the remainder of the grant period— 
(A)academic and social support services, including counseling; 
(B)liaison activities among partners in the eligible entity; 
(C)data collection and use of such data for student and instructional improvement and program evaluation; 
(D)outreach programs to ensure that middle and high school students and their families are aware of the early college high school or dual enrollment program; 
(E)professional development, including joint professional development for secondary school and faculty from the institution of higher education; and 
(F)school or program design and planning team activities, including curriculum development. 
(b)Allowable activitiesAn eligible entity may also use grant funds received under section 5 otherwise to support the activities described in its application under section 7, including— 
(1)purchasing textbooks and equipment that support the school or program’s curriculum; 
(2)developing learning opportunities for students that complement classroom experiences, such as internships, career-based capstone projects, and opportunities provided under chapters 1 and 2 of subpart 2 of part A of title IV of the Higher Education Act of 1965; 
(3)transportation; and 
(4)planning time for high school and college educators to collaborate. 
7.Application 
(a)In generalTo receive a grant under section 5, an eligible entity shall submit to the Secretary an application at such time, in such manner, and including such information as the Secretary determines to be appropriate. 
(b)Contents of applicationAt a minimum, the application described in subsection (a) shall include a description of— 
(1)the early college high school’s or other dual enrollment program’s budget; 
(2)each partner in the eligible entity and its experience with early college high schools or other dual enrollment programs, key personnel from each partner and their responsibilities for the early college high school or dual enrollment program, and how the eligible entity will work with secondary and postsecondary teachers, other public and private entities, community-based organizations, businesses, labor organizations, and parents to ensure that students will be prepared to succeed in postsecondary education and employment, which may include the development of an advisory board; 
(3)how the eligible entity will target and recruit at-risk youth, including those at risk of dropping out of school, first generation college students, and students from populations described in section 1111(b)(2)(C)(v)(II) of the Elementary and Secondary Education Act of 1965; 
(4)a system of student supports including, but not limited to, small group activities, tutoring, literacy and numeracy skill development in all academic disciplines, parental and community outreach and engagement, extended learning time, and college readiness activities, such as early college academic seminars and counseling; 
(5)in the case of an early college high school, how a graduation and career plan will be developed, consistent with State graduation requirements, for each student and reviewed each semester; 
(6)how parents or guardians of dually enrolled students will be informed of their academic performance and progress and, subject to paragraph (5), involved in the development of their career and graduation plan; 
(7)coordination that will occur between the institution of higher education and the local educational agency, including regarding academic calendars, provision of student services, curriculum development, and professional development; 
(8)how the eligible entity will ensure that teachers in the early college high school or other dual enrollment program receive appropriate professional development and other supports, including to enable them to utilize effective parent and community engagement strategies, and help English-language learners, students with disabilities, and students from diverse cultural backgrounds to succeed; 
(9)learning opportunities for students that complement classroom experiences, such as internships, career-based capstone projects, and opportunities provided under chapters 1 and 2 of subpart 2 of part A of title IV of the Higher Education Act of 1965; 
(10)how policies, agreements, and courses taken will ensure that postsecondary credits earned will be transferable to, at a minimum, public institutions of higher education within the State, consistent with existing statewide articulation agreements; 
(11)student assessments and other measurements of student achievement including benchmarks for student achievement; 
(12)outreach programs to provide elementary and secondary school students, especially those in middle grades, and their parents, teachers, school counselors, and principals information about and academic preparation for the early college high school or other dual enrollment program; 
(13)how the local educational agency and institution of higher education will work together, as appropriate, to collect and use data for student and instructional improvement and program evaluation; 
(14)how the eligible entity will help students meet eligibility criteria for postsecondary courses and ensure that students understand how their credits will transfer; and 
(15)how the eligible entity will access and leverage additional resources necessary to sustain the early college high school or other dual enrollment program after the grant expires, including by engaging businesses and non-profit organizations. 
(c)AssurancesAn eligible entity’s application under subsection (a) shall include assurances that— 
(1)in the case of an early college high school, the majority of courses offered, including of postsecondary courses, will be offered at facilities of the institution of higher education; 
(2)students will not be required to pay tuition or fees for postsecondary courses; 
(3)postsecondary credits earned will be transcribed upon completion of the requisite course work; and 
(4)faculty teaching postsecondary courses meet the normal standards for faculty established by the institution of higher education. 
(d)WaiverThe Secretary may waive the requirement of subsection (c)(1) upon a showing that it is impractical to apply due to geographic considerations. 
8.Peer review 
(a)Peer review of applicationsThe Secretary shall establish peer review panels to review applications submitted pursuant to section 7 to advise the Secretary regarding such applications. 
(b)Composition of peer review panelsThe Secretary shall ensure that each peer review panel is not comprised wholly of full-time officers or employees of the Federal Government and includes, at a minimum— 
(1)experts in the establishment and administration of early college high schools or other dual enrollment programs from the secondary and postsecondary perspective; 
(2)faculty at institutions of higher education and secondary school teachers with expertise in dual enrollment; and 
(3)experts in the education of at-risk students. 
9.Grants to States 
(a)In generalThe Secretary is authorized to award 5-year grants to State agencies responsible for secondary or postsecondary education for efforts to support or establish early college high schools or other dual enrollment programs. 
(b)Grant amountThe Secretary shall ensure that grants are of sufficient size to enable grantees to carry out all required activities. 
(c)Matching requirementA State shall contribute matching funds from non-Federal sources toward the costs of carrying out activities under this section, which funds shall represent not less than 50 percent of the grant amount.  
(d)PriorityIn awarding grants under this section, the Secretary shall give priority to States that provide assistance to early college high schools or other dual enrollment programs, such as assistance to defray the costs of higher education, such as tuition, fees, and textbooks. 
(e)ApplicationTo receive a grant under this section, a State agency shall submit to the Secretary an application at such time, in such manner, and including such information as the Secretary determines to be appropriate. 
(f)Contents of applicationAt a minimum, the application described in subsection (e) shall include— 
(1)how the State will carry out all of the required State activities described in subsection (g); 
(2)how the State will identify and eliminate barriers to implementing effective early college high schools and dual enrollment programs after the grant expires, including by engaging businesses and non-profit organizations; 
(3)how the State will access and leverage additional resources necessary to sustain early college high schools or other dual enrollment programs; and 
(4)such other information as the Secretary determines to be appropriate. 
(g)State activitiesA State receiving a grant under this section shall use such funds for— 
(1)creating outreach programs to ensure that middle and high school students, their families, and community members are aware of early college high schools and dual enrollment programs in the State; 
(2)planning and implementing a statewide strategy for expanding access to early college high schools and dual enrollment programs for students who are underrepresented in higher education to raise statewide rates of high school graduation, college readiness, and completion of postsecondary degrees and credentials, with a focus on at-risk students, including identifying any obstacles to such a strategy under State law or policy; 
(3)providing technical assistance to early college high schools and other dual enrollment programs, such as brokering relationships and agreements that forge a strong partnership between elementary and secondary and postsecondary partners; 
(4)identifying policies that will improve the effectiveness and ensure the quality of early college high schools and dual enrollment programs, such as access, funding, data and quality assurance, governance, accountability and alignment policies; 
(5)planning and delivering statewide training and peer learning opportunities for school leaders and teachers from early college high schools and dual enrollment programs, which may include providing instructional coaches who offer on-site guidance; 
(6)disseminating best practices in early college high schools and dual enrollment programs from across the State and from other States; and 
(7)facilitating Statewide data collection, research and evaluation, and reporting to policymakers and other stakeholders. 
10.Reporting and oversight 
(a)Reporting by Grantees 
(1)In generalThe Secretary shall establish uniform guidelines for all grantees concerning information such grantees annually shall report to the Secretary to demonstrate a grantee’s progress toward achieving the goals of this Act. 
(2)Contents of reportAt a minimum, the report described in paragraph (1) shall include, for eligible entities receiving funds under section 5, for students participating in the early college high school or other dual enrollment program within each category of students described in section 1111(h)(1)(C)(i) of the Elementary and Secondary Education Act of 1965: 
(A)The number of students. 
(B)The percentage of students scoring advanced, proficient, basic, and below basic on the assessments described in section 1111(b)(3) of the Elementary and Secondary Education Act of 1965. 
(C)The performance of students on other assessments or measurements of achievement. 
(D)The number of secondary school credits earned. 
(E)The number of postsecondary credits earned. 
(F)Attendance rate, as appropriate. 
(G)Graduation rate. 
(H)Placement in postsecondary education or advanced training, in military service, and in employment. 
(I)A description of the school or program’s student, parent, and community outreach and engagement. 
(b)Reporting by SecretaryThe Secretary annually shall compile and analyze the information described in subsection (a) and shall submit a report containing such analysis to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives. The report shall include identification of best practices for achieving the goals of this Act. 
(c)Monitoring visitsThe Secretary’s designee shall visit each grantee at least once for the purpose of helping the grantee achieve the goals of this Act and to monitor the grantee’s progress toward achieving such goals. 
(d)National evaluationNot later than 6 months after the date on which funds are appropriated to carry out this Act, the Secretary shall enter into a contract with an independent organization to perform an evaluation of the grants awarded under this Act. Such evaluation shall apply rigorous procedures to obtain valid and reliable data concerning participants’ outcomes by social and academic characteristics and monitor the progress of students from high school to and through postsecondary education. 
(e)Technical assistanceThe Secretary shall provide technical assistance to eligible entities concerning best practices in early college high schools and dual enrollment programs and shall disseminate such best practices among eligible entities and State and local educational agencies. 
11.Rules of construction 
(a)EmployeesNothing in this Act shall be construed to alter or otherwise affect the rights, remedies, and procedures afforded to the employees of local educational agencies (including schools) or institutions of higher education under Federal, State, or local laws (including applicable regulations or court orders) or under the terms of collective bargaining agreements, memoranda of understanding, or other agreements between such employees and their employers. 
(b)Graduation rateA student who graduates from an early college high school supported under this Act in the standard number of years for graduation described in the eligible entity’s application shall be considered to have graduated on time for purposes of section 1111(b)(2)(C)(6) of the Elementary and Secondary Education Act of 1965. 
 
